Citation Nr: 1549600	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO. 07-38 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include degenerative joint disease (DJD), to include as secondary to service-connected left or right ankle disabilities.

2. Entitlement to service connection for a right knee disability, to include DJD, to include as secondary to service-connected left or right ankle disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his cousin
ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to January 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

During the course of the current appeal, the Veteran was granted service connection for a right ankle disability in a June 2014 rating decision. As this constitutes a grant of the full benefits sought on appeal, the Board finds that the issue of service connection for a right ankle disability is no longer on appeal.

The Board remanded the issues on appeal for additional development in in July 2009, November 2011, August 2013, November 2013 and September 2014. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran and his cousin testified at a Board hearing in Washington, D.C. before the undersigned Veterans Law Judge (VLJ) in June 2008. A transcript of the hearing is associated with the Veteran's electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.




FINDINGS OF FACT

1. A left knee disability, to include DJD, manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have been caused or aggravated by another service-connected disability.

2. A right knee disability, to include DJD, manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have been caused or aggravated by another service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2. The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).



A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in July 2006, prior to the initial unfavorable adjudication in May 2007. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.


B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. 

VA requested the Veteran's private treatment records from Carolinas Medical Center - Mercy in July 2006. 38 C.F.R. § 3.159(c)(1). In July 2006 correspondence Carolinas Medical Center indicated that no treatment records for the Veteran could be located, and therefore that further attempts to obtain the records would be futile. Id. In July 2006 correspondence, VA informed the Veteran of the records they attempted to obtain, the efforts made to obtain them, further actions VA was going to take on the claim, and that the Veteran was ultimately responsible for submitting the records. 38 C.F.R. § 3.159(e). Thus, VA made adequate attempts to obtain the records, and provided sufficient notice of their inability to do so to the Veteran. 38 C.F.R. § 3.159(c)(1), (e). All other relevant identified or submitted private treatment records, as well as the Veteran's Social Security Administration (SSA) records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in December 2014. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided a sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for a bilateral knee disability. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for left and right knee disabilities, to include as secondary to his service-connected left and right ankle disabilities. For the reasons stated below, the Board finds that service connection for left and right knee disabilities is not warranted on a direct, presumptive, or secondary basis. As the analysis for both knee disabilities is substantially the same, they will be addressed together for the purposes of brevity.

Beginning with direct service connection, the Veteran has a current diagnosis of bilateral DJD, and therefore the first element of service connection (a current disability) has been met. The Veteran has reported that during service he experienced knee pain and other symptoms following runs, particularly runs while wearing a heavy pack, which is consistent with his service. A service treatment record from July 1981 reflects that the Veteran was treated for bilateral muscle fatigue affecting the thighs. Another March 1978 treatment record shows treatment for tenderness in the right popliteal region, and a June 1978 records reflects complaints of right leg pain. These, at the least, corroborate the Veteran's statements concerning bilateral lower extremity symptoms following exercise. Based on the Veteran's statements and the medical evidence, the Board finds that there is sufficient evidence of an in-service event, injury or disease, and therefore the second element is met.

Concerning the third element, the preponderance of the evidence is against a finding that the left or right knee disability is causally related to the Veteran's active duty service. The Veteran has asserted that his bilateral knee problems are causally related to active duty service, specifically the running he did with a heavy pack. While the Veteran is competent to report persistent lay observable symptoms such as pain since service, he is not competent to opine as to the presence of a causal relationship between his bilateral knee disabilities and his service, as to do so requires medical training and expertise. Jandreau, 492 F.3d 1372.

The Veteran was provided with a VA examination in December 2014. The examiner indicated that it was less likely than not that the Veteran's knee disabilities were causally related to service. The examiner based this opinion on the fact that the Veteran's diagnosis of DJD in both knees did not occur until well after his separation from service, making the manifestation of the disability too remote. Further, the examiner indicated that the bilateral DJD was consistent with and due to the normal aging process. There is no evidence that the examiner is not competent or credible, and as the opinion is based on accurate facts and supported by a well-reasoned rationale, the Board finds that it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295. No other medical opinions from a medical professional are of record.

SSA records associated with the claims file provide no opinions linking the Veteran's bilateral knee disabilities to service. VA and private treatment records reflect ongoing treatment for bilateral knee pain, but contain no opinions linking the Veteran's bilateral knee disabilities to his active duty service.

Based on the competent and credible lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding of a causal nexus between the Veteran's left and right knee disabilities and his active duty service. While the Veteran is competent to relate persistent knee pain since service, these statements are outweighed by the December 2014 VA medical opinion, which was supported by a well-reasoned rationale and provided by a competent and credible medical professional. As the third element of service connection has not been met, the Board finds that service connection on a direct basis is not warranted for a left or right knee disability. 38 C.F.R. § 3.303.

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, the Veteran has been diagnosed with DJD, which is encompassed by the broader listed disease of arthritis, and is therefore a recognized chronic disease for VA purposes. 38 C.F.R. § 3.309(a). Therefore, both of these theories of entitlement are potentially applicable. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309.

However, the Veteran's DJD did not manifest in service to a degree sufficient to identify the disease entity and did not manifest to a compensable degree within one year of his separation from service. Service treatment records are silent for any diagnoses of left or right knee DJD or arthritis while in service or repetitive treatment for knee issues that would establish chronicity. While the Veteran has indicated he has experienced persistent symptoms since service, there is no evidence of treatment for or a diagnosis of a left or right knee disability within the one year following his separation from service. 

The first notation of a diagnosis of DJD based on imaging results is from December 2014, with April 2014, October 2013, and February 2012 imaging results showing normal knees bilaterally. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (requiring a diagnosis confirmed by x-ray imagining in order for a compensable rating for degenerative arthritis to be assigned). The first notation of any arthritic condition occurred in August 2006, where the physician noted that the Veteran had been experiencing bilateral knee pain for one month and diagnosed capsulitis associated with osteoarthritis. Thus, even using the earliest notation concerning arthritis or knee pain, the bilateral knee disability did not manifest until approximately twenty-three years after the Veteran's separation. 

Based on this evidence, the preponderance of the evidence is against a finding of sufficient in-service manifestations or manifestation to a compensable degree within the first post-service year, and therefore service connection based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted in this case.

Finally, concerning secondary service connection, the Veteran has a current diagnosis of bilateral knee DJD and is service connected for bilateral ankle disabilities. Therefore, the threshold requirements for secondary service connection have been met. 38 C.F.R. § 3.310. However, the preponderance of the evidence is against a finding that either the Veteran's left or right knee disability is related to his left or right ankle disability. While the veteran has asserted that his knee disabilities were caused or worsened by his ankle disabilities, he is not competent to render such an opinion as to do so requires expertise in the field of orthopedic medicine. Jandreau, 492 F.3d 1372. As the statements are not competent, they are entitled to no probative weight.

The Veteran was provided with a VA examination in December 2014. The examiner indicated that it was less likely than not that the Veteran's left or right knee disabilities were caused or aggravated by his bilateral ankle disabilities. In support of this opinion the examiner indicated that the Veteran's DJD in his knees was consistent with the aging process, and that the Veteran's ankle injuries were not extensive or severe enough to result in a disability affecting either knee. There is no evidence that the examiner is not competent or credible, and as the opinion is based on accurate facts and supported by a well-reasoned rationale, the Board finds that it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

VA and private treatment records show on-going treatment and complaints of bilateral knee pain, but contain no opinions or notations indicating that the left or right knee disability was either caused or aggravated by the left or right ankle disabilities. The SSA records are silent for any opinions linking the knee and ankle disabilities. Based on the competent and credible lay and medical evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's left or right knee disability was caused or aggravated by either his left or right ankle disability. As such, service connection for the Veteran's left and right knee disabilities as secondary to his left and right ankle disabilities is not warranted in this case.

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence weighs against a finding that the Veteran's left or right knee disability is causally related to his service, manifested within an applicable presumptive period, or was caused or aggravated by another service-connected disability. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claims are denied.


ORDER

Entitlement to service connection for a left knee disability, to include DJD, to include as secondary to service-connected left or right ankle disabilities, is denied.

Entitlement to service connection for a right knee disability, to include DJD, to include as secondary to service-connected left or right ankle disabilities, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


